        Case 5:16-cv-06370-EJD Document 399 Filed 10/10/19 Page 1 of 4



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     LEO D. CASERIA, Cal. Bar No. 240323
 3   THOMAS J. DILLICKRATH (admitted pro hac vice)
     2099 Pennsylvania Ave., NW, Ste. 100
 4   Washington, DC 20006, 201-747-1900
     Telephone:    202.747.1900
 5   Facsimile:    202.747.1901
     E-mail:       lcaseria@sheppardmullin.com
 6                 tdillickrath@sheppardmullin.com
 7 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
   DYLAN I. BALLARD, Cal. Bar No. 253929
 8 HELEN C. ECKERT, Cal. Bar No. 240531
     JOY O. SIU, Cal. Bar No. 307610
 9 Four Embarcadero Center, 17th Floor
   San Francisco, CA 94111
10 Telephone: 415.434.9100
     Facsimile:        415.434.3947
11 E-mail:             mscarborough@sheppardmullin.com
                       dballard@sheppardmullin.com
12                     heckert@sheppardmullin.com
                       jsiu@sheppardmullin.com
13
     Attorneys for Defendants NINGBO SUNNY
14 ELECTRONIC CO., LTD., SUNNY OPTICS,
   INC., and MEADE INSTRUMENTS CORP.
15
16                                   UNITED STATES DISTRICT COURT
17                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18 OPTRONIC TECHNOLOGIES, INC. d/b/a                  Case No. 5:16-cv-06370-EJD-VKD
   Orion Telescopes & Binoculars, a California
19 corporation,                                       DEFENDANTS’ OBJECTIONS TO
20                                                    PLAINTIFF’S CORRECTED EXHIBIT
                       Plaintiff,                     LIST [ECF NO. 342]
21            v.
22 NINGBO SUNNY ELECTRONIC CO., LTD.,
                                                      Complaint Filed: Nov. 1, 2016
   SUNNY OPTICS, INC., MEADE                          First Am. Compl.: Nov. 3, 2017
23 INSTRUMENTS CORP., and DOES 1-25,
                                                      Trial Date:       Oct. 15, 2019
24                     Defendants.
25
26
27
28

                                                                             5:16-cv-06370-EJD-VDK
     SMRH:4833-1846-4937.1               DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S TRIAL EXHIBIT LIST
          Case 5:16-cv-06370-EJD Document 399 Filed 10/10/19 Page 2 of 4



 1             Pursuant to Federal Rule of Civil Procedure 26(a)(3)(B) and Section IV.D.4 of Judge

 2 Davila’s Standing Order for Civil Cases (“Standing Order”), Defendants Ningbo Sunny
 3 Electronic, Co., Ltd., Sunny Optics, Inc., and Meade Instruments Corp. (“Defendants”) hereby
 4 respectfully submit as Exhibit A Defendants’ Objections to Plaintiff Optronic Technologies,
 5 Inc.’s (“Orion”) Corrected Exhibit List (ECF No. 342), along with a corresponding Objection Key
 6 Code Chart as Exhibit B.
 7             To date, Orion has filed four different trial exhibit lists. The first (ECF No. 332, filed

 8 September 26), was the only one to be filed within the deadline of 14 days before the Final Pretrial
 9 Conference set forth in subsection IV.D.4 of the Standing Order. Orion then filed a Notice of
10 Errata and Corrected Trial Exhibits List (ECF No. 333) the following day. Pursuant to the Court’s
11 September 27 Order Striking Plaintiff’s Exhibit List for noncompliance (ECF No. 334), Orion
12 filed its Corrected Exhibit List on September 30. (ECF No. 342). This is the operative exhibit list
13 that Defendants have been reviewing diligently since September 30 in order to complete
14 objections to each of Orion’s 914 exhibits by the October 10 deadline set forth in Rule
15 26(a)(3)(B).
16             However, on October 8, 2019 – 12 days after the Court’s deadline – and without

17 providing any notice or meeting and conferring with Defendants, Orion filed an “Amended Trial
18 Exhibit List” (ECF No. 384). Orion’s “Amended Trial Exhibit List” makes no mention of why
19 Orion was filing an “amended” exhibit list, the differences between the prior and amended lists,
20 and why Orion’s untimely amendment should nevertheless be allowed.1 Indeed, Orion makes no
21 attempt to satisfy the Court’s Order that “no party shall be permitted to offer any exhibit, without
22
     1
         This is of course not the only time Orion has attempted to redo its pretrial submissions after the
23
24 deadline has already passed. E.g., ECF Nos. 357, 371.
25 Orion did not provide a redline identifying the changes made between the “Corrected Exhibit List”
26 and the new “Amended Exhibit List,” but it appears that Orion has added approximately 11 new
27
     exhibits, and added additional pages or documents to other exhibits.
28

                                                     -1-                        5:16-cv-06370-EJD-VDK
     SMRH:4833-1846-4937.1                  DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S TRIAL EXHIBIT LIST
          Case 5:16-cv-06370-EJD Document 399 Filed 10/10/19 Page 3 of 4



 1 leave of Court for good cause shown, if such exhibit is not disclosed on the Joint Exhibit List
 2 unless the exhibit is offered solely for impeachment or rebuttal.” Standing Order, Sec. VI.D.4.
 3 Orion even boldly “reserves its right to supplement this list as appropriate.” ECF No. 384, at 1.
 4            Accordingly, Defendants respectfully request that the Court strike Orion’s October 8

 5 “Amended Trial Exhibit List” (ECF No. 384). Defendants also make clear that their objections
 6 track Orion’s September 30 “Corrected Exhibit List” (ECF No. 342). To the extent the Court
 7 allows Orion’s subsequent amended list to stand, Defendants respectfully request an opportunity
 8 to submit objections as to those “amended” exhibits.
 9            Defendants also respectfully bring to the Court’s attention the following additional issues

10 with Orion’s trial exhibit list:
11            First, Orion’s trial exhibit (TX) 1439, bates stamped ORIONSCAN000001 through

12 ORIONSCAN041417, consists of 41,417 pages and combines together 6,807 separately-produced
13 documents. While Orion describes TX 1439 simply as “Orion Purchase Orders,” it appears to be
14 scans of all order and shipment-related documents from Orion’s purchasing and/or accounting
15 department associated with every single foreign supplier Orion purchased from. Orion’s TX 1439
16 violates the Court’s order for the parties to identify exhibits “to be used at trial,” and Defendants
17 respectfully request that the Court require Orion to identify only those “purchase orders” it
18 actually intends to offer at trial.
19            Second, for every document allegedly received or sent by one individual affiliated with a

20 Defendant or alleged co-conspirator, Orion automatically identified as the “sponsoring witness”
21 every (non-expert) defense witness it intends to call at trial. For example, TX 1225 is a March
22 2015 email from James Chiu to Joyce Huang of Good Advance. Orion automatically lists as the
23 “sponsoring witness” not just James Chiu, but also Victor Aniceto, Joseph Lupica and Peter Ni.
24 There are approximately 631 such exhibits on Orion’s list which identifies every defense witness
25 as the supposed sponsoring witness, without distinction.2 Defendants respectfully request that the
26   2
         There are also approximately 73 exhibits where the “sponsoring witness” is identified as “any
27
     witness” or “all witnesses.”
28

                                                       -2-
     SMRH:4833-1846-4937.1                DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S TRIAL EXHIBIT LIST
        Case 5:16-cv-06370-EJD Document 399 Filed 10/10/19 Page 4 of 4



 1 Court require Orion to re-identify the sponsoring witness for such exhibits in good faith. In the
 2 alternative, Defendants respectfully request a standing objection under Federal Rule of Evidence
 3 602 (lack of personal knowledge) as to those defense witnesses with no knowledge of or
 4 connection to a particular exhibit.
 5            Third, Orion informed Defendants for the first time on October 8 that Orion had “a few

 6 translation issues with several exhibits” and promised to send “corrected and recertified versions
 7 shortly.” On the morning of the date of this filing, Orion provided 18 such “corrected”
 8 translations, and have yet to provide corrected translations for a remaining two exhibits.
 9 Defendants respectfully request that Orion be barred from offering at trial these “corrected” and
10 “recertified” translations as untimely. Defendants alternatively reserve the right to object to these
11 translations.
12
13
14 Dated: October 10, 2019
15                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
16
17                                       By                         Leo D. Caseria
                                                                   LEO D. CASERIA
18
                                                     Attorneys for Defendants NINGBO SUNNY
19                                                ELECTRONIC CO., LTD., SUNNY OPTICS, INC.,
                                                        and MEADE INSTRUMENTS CORP.
20
21
22
23
24
25
26
27
28

                                                     -3-
     SMRH:4833-1846-4937.1               DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S TRIAL EXHIBIT LIST
